Cite as: 589 U. S. ____ (2020)              1

                    Statement of GORSUCH, J.

SUPREME COURT OF THE UNITED STATES
 ARCHDIOCESE OF WASHINGTON v. WASHINGTON
 METROPOLITAN AREA TRANSIT AUTHORITY, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
       STATES COURT OF APPEALS FOR THE DISTRICT
                 OF COLUMBIA CIRCUIT
               No. 18–1455. Decided April 6, 2020

  The petition for a writ of certiorari is denied. JUSTICE
KAVANAUGH took no part in the consideration or decision of
this petition.
  Statement of JUSTICE GORSUCH, with whom JUSTICE
THOMAS joins, respecting the denial of certiorari.
  Because the full Court is unable to hear this case, it
makes a poor candidate for our review. But for that com-
plication, however, our intervention and a reversal would
be warranted for reasons admirably explained by Judge
Griffith in his dissent below and by Judge Hardiman in an
opinion for the Third Circuit. See 910 F. 3d 1248, 1250–
1254 (CADC 2018) (Griffith, J., dissenting from denial of
rehearing en banc); Northeastern Pa. Freethought Society v.
Lackawanna Transit System, 938 F. 3d 424, 435–437 (CA3
2019) (noting disagreement with D. C. Circuit).
  At Christmastime a few years ago, the Catholic Church
sought to place advertisements on the side of local buses in
Washington, D. C. The proposed image was a simple one—
a silhouette of three shepherds and sheep, along with the
words “Find the Perfect Gift” and a church website address.
No one disputes that, if Macy’s had sought to place the same
advertisement with its own website address, the Washing-
ton Metropolitan Area Transit Authority (WMATA) would
have accepted the business gladly. Indeed, WMATA admits
that it views Christmas as having “ ‘a secular half ’ ” and “ ‘a
religious half,’ ” and it has shown no hesitation in taking
2      ARCHDIOCESE OF WASHINGTON v. WASHINGTON
         METROPOLITAN AREA TRANSIT AUTHORITY
                 Statement of GORSUCH, J.

secular Christmas advertisements. Pet. for Cert. 1. Still,
when it came to the church’s proposal, WMATA balked.
   That is viewpoint discrimination by a governmental en-
tity and a violation of the First Amendment. In fact, this
Court has already rejected no-religious-speech policies ma-
terially identical to WMATA’s on no fewer than three occa-
sions over the last three decades. See Good News Club v.
Milford Central School, 533 U. S. 98 (2001); Rosenberger v.
Rector and Visitors of Univ. of Va., 515 U. S. 819 (1995);
Lamb’s Chapel v. Center Moriches Union Free School Dist.,
508 U. S. 384 (1993). In each case, the government opened
a forum to discussion of a particular subject but then sought
to ban discussion of that subject from a religious viewpoint.
What WMATA did here is no different.
   WMATA’s response only underscores its error. WMATA
suggests that its conduct comported with our decision in
Rosenberger because it banned religion as a subject rather
than discriminated between religious and nonreligious
viewpoints. But that reply rests on a misunderstanding of
Rosenberger. There, the Court recognized that religion is
not just a subject isolated to itself, but often also “a specific
premise, a perspective, a standpoint from which a variety
of subjects may be discussed and considered.” 515 U. S., at
831. That means the government may minimize religious
speech incidentally by reasonably limiting a forum like bus
advertisement space to subjects where religious views are
unlikely or rare. But once the government allows a subject
to be discussed, it cannot silence religious views on that
topic. See Good News Club, 533 U. S., at 110–112. So the
government may designate a forum for art or music, but it
cannot then forbid discussion of Michelangelo’s David or
Handel’s Messiah. And once the government declares
Christmas open for commentary, it can hardly turn around
and mute religious speech on a subject that so naturally in-
vites it.
                 Cite as: 589 U. S. ____ (2020)            3

                   Statement of GORSUCH, J.

   That’s not to say WMATA lacks a choice. The Constitu-
tion requires the government to respect religious speech,
not to maximize advertising revenues. So if WMATA finds
messages like the one here intolerable, it may close its
buses to all advertisements. More modestly, it might re-
strict advertisement space to subjects where religious view-
points are less likely to arise without running afoul of our
free speech precedents. The one thing it cannot do is what
it did here—permit a subject sure to inspire religious views,
one that even WMATA admits is “half ” religious in nature,
and then suppress those views. The First Amendment re-
quires governments to protect religious viewpoints, not sin-
gle them out for silencing.